EXHIBIT 10.2

 

AMENDMENT No. 3

TO THE

AMENDED AND RESTATED INCENTIVE STOCK OPTION PLAN

 

The AdvancePCS Amended and Restated Incentive Stock Option Plan, as amended from
time to time (the “Plan”), is hereby amended with respect to all outstanding
options, effective August 28, 2003, in the following respects:

 

1. The first sentence of Section 4(h)(i) of the Plan “Adjustment of Options Upon
Reorganization” is hereby amended by inserting the following clause (iv)
immediately following the words “(iii) a merger in which the Company is not to
be the surviving corporation” and immediately prior to the words “(each, a
“Vesting Transaction”)”:

 

“(iv) the consummation of the transactions contemplated by that certain
Agreement and Plan of Merger by and among Cougar, Cougar Merger Sub and
Alligator”

 

2. The penultimate sentence of Section 4(h)(ii) of the Plan “Adjustment of
Options Upon Reorganization” is hereby amended by deleting such sentence and
replacing it in its entirety with the following:

 

In the event that the outstanding Common Stock shall be combined, or be changed
into, or exchanged for, another kind of stock of the Company, into securities of
another corporation, or into property (including cash) whether through
recapitalization, reorganization, sale, merger, consolidation, spin-off,
business combination or a similar transaction (a “Transaction”), each option
that has not been exercised prior to the closing of such Transaction shall be
assumed by the successor to the Company (or ultimate parent of any successor or
acquiror), as applicable, or shall be replaced by new options to be substituted
therefor. Pursuant to such assumed or substituted option, unless otherwise
provided in the definitive agreement governing the terms of the Transaction (in
which case the option shall be adjusted in accordance with such agreement),
optionees shall thereafter be entitled to receive, upon due exercise of any
portion of the option, (A) in the event of a Transaction in which the
outstanding common shares of the Company are combined, or changed into, or
exchanged for, solely another kind of stock of the Company or securities of
another corporation (disregarding, for this purpose, cash paid in lieu of
fractional shares), the securities which that person would have been entitled to
receive for Common Stock acquired through exercise of the same portion of such
option or right immediately prior to the effective date of such Transaction, and
(B) in the event of a Transaction in which the outstanding common shares of the
Company are changed into, or exchanged for, property (including cash) other than
solely stock of the Company or securities of another corporation (disregarding,
for this purpose, cash paid in lieu of fractional shares), securities the fair
market value of which immediately following the effective date of such
Transaction (as determined by the Committee) equals the fair market value (as
determined by the Committee) of the property which that person would have been
entitled to receive for the Common Stock acquired through exercise of the same
portion of such option or right immediately prior to the effective date of such
Transaction. In each case such assumed or substituted option shall continue to
be subject to the same terms and conditions to which it was subject immediately
prior to the Transaction.

 

3. This Amendment No. 3 shall be effective immediately upon its adoption by the
Board of Directors of the Company with respect to all options outstanding under
the Plan on the date hereof.

 

4. In all other respects the Plan shall remain unmodified.

 

IN WITNESS WHEREOF, the undersigned officer of the Company has executed this
Amendment to be effective as provided above.

 

ADVANCEPCS By:  

/s/ David D. Halbert

 

--------------------------------------------------------------------------------

   

Name: David D. Halbert

Title: Chairman, President and Chief Executive Officer